            Case 1:19-cr-00374 Document 44-1 Filed 02/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
AHMAD “ANDY” KHAWAJA,               )                 CRIMINAL NO. 1:19-cr-00374 (RDM)
GEORGE NADER,                       )
ROY BOULOS,                         )
RUDY DEKERMENJIAN,                  )
MOHAMMAD “MOE” DIAB,                )
RANI EL-SAADI,                      )
STEVAN HILL, and                    )
THAYNE WHIPPLE,                     )
                                    )
            Defendants.             )
____________________________________)

                                             ORDER

       Upon consideration of the Government’s Unopposed Motion to Continue the March 10,

2019, Status Hearing and the entire record herein, it is this _________ day of February, 2020,

hereby ORDERED that the motion is GRANTED.

       It is further ORDERED that a status hearing is scheduled for May __________, 2020 at

________ a.m. / p.m. If the parties jointly seek a continuance of this status hearing, a joint status

report will be due by May ___________, 2020.

       It is further ORDERED that all time between March 10, 2020, and the date of the next

status hearing is excluded from calculation under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.

The Court finds that, due to the need for further review of discovery and for negotiation, and in

view of the complex nature of the case, that failure to grant a continuance would make the

continuation of this matter impossible, or would result in a miscarriage of justice; that it is

unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

the time limits established by 18 U.S.C. § 3161; and that the failure to grant a continuance would
            Case 1:19-cr-00374 Document 44-1 Filed 02/11/20 Page 2 of 2




deny counsel for the defendants the reasonable time necessary for effective preparation, taking

into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(i-ii, iv). Accordingly, the

Court finds that the ends of justice served by granting a continuance outweighs the best interest of

the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).




                                              THE HONORABLE RANDOLPH D. MOSS
                                              UNITED STATES DISTRICT JUDGE
